DENY and Opinion Filed this 10th day of March, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00303-CV

                     IN RE IN THE INTEREST OF M.A.M., A CHILD

                 Original Proceeding from the 301st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 03-14732-T

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                 Opinion by Justice FitzGerald
       The Court has before it Relator’s Petition for Writ of Mandamus. Relator’s petition does

not satisfy the requirements of the Texas Rules of Appellate Procedure. The pleading does not

include an appendix containing certified or sworn copies of the orders of which relator

complains, the motions on which he contends the trial court has failed to rule, and properly

authenticated transcripts of any testimony from the underlying proceeding. See TEX. R. APP. P.

52.3(k); TEX. R. APP. P. 52.7(a); In re Butler, 270 S.W.3d 757, 758 (Tex. App.–Dallas 2008,

orig. proceeding). On the record before the Court, Relator has not shown he is entitled to relief.

TEX. R. APP. P. 52.8 (a). Accordingly, the Court DENIES the petition for writ of mandamus.


                                                   /Kerry FitzGerald/
       140303F.P05
                                                   KERRY FITZGERALD
                                                   JUSTICE